                Case 1:20-cv-00309-NONE-SKO Document 9 Filed 06/01/20 Page 1 of 4


            1 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
              TODD M. FRIEDMAN SB#: 216752
            2   E-Mail: tfriedman@toddflaw.com
              MEGHAN E. GEORGE SB#: 274525
            3
                E-Mail: mgeorge@toddflaw.com
            4 KELSEY L. KUBERKA SB#: 321619
                E-Mail: kkuberka@toddflaw.com
            5 21550 Oxnard Street, Suite 780
              Woodland Hills, CA, 91367
            6 Telephone: 323.306.4234

            7 Attorneys for Plaintiff

            8 ALEJANDRINA ORTIZ

            9
                LEWIS BRISBOIS BISGAARD & SMITH LLP
                JOSEPH R. LORDAN, SB# 265610
           10     E-Mail: Joseph.Lordan@lewisbrisbois.com
                JONATHAN D. MARTIN, SB# 188744
           11     E-Mail: Jonathan.Martin@lewisbrisbois.com
                CHERRYL A. MARANAN, SB# 320791
           12     E-Mail: Cherryl.Maranan@lewisbrisbois.com
                333 Bush Street, Suite 1100
           13   San Francisco, California 94104-2872
                Telephone: 415.362.2580
           14   Facsimile: 415.434.0882
           15 Attorneys for Defendant

           16 BBVA   USA (sued incorrectly herein as
              “BBVA COMPASS FINANCIAL CORPORATION”)
           17                             UNITED STATES DISTRICT COURT
           18                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
           19

           20 ALEJANDRINA ORTIZ,                              CASE NO. 1:20-CV-00309-NONE-SKO

                        Plaintiff,                            JOINT STIPULATION TO CONTINUE
           21                                                 SCHEDULING   CONFERENCE   AND
                      vs.                                     ORDER
           22

           23 BBVA      COMPASS        FINANCIAL              (Doc. 8)
              CORPORATION; DOES 1-100, INCLUSIVE,
           24 AND EACH OF THEM,                               Date: June 2, 2020
                                                              Time: 09:30 a.m.
                               Defendants.
           25                                                 CTRM: #7 (6th Floor) – Appearance by
                                                              Telephone
           26
                                                              Hon. Sheila K. Oberto
           27

           28
LEWI
S
BRISBOI                                                   1
S                           JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE AND ORDER
BISGAARD
& SMITH
                Case 1:20-cv-00309-NONE-SKO Document 9 Filed 06/01/20 Page 2 of 4


            1            Plaintiff ALEJANDRINA ORTIZ (“Plaintiff”) and Defendant BBVA USA (“Defendant”), by

            2 and through their counsel of record, hereby stipulate and respectfully request that this Court continue

            3 the Scheduling Conference set for June 2, 2020, by approximately 3 months, or to a date soon

            4 thereafter that is convenient for the Court.

            5            The Parties are requesting the continuance due to the ongoing COVID-19 pandemic, which

            6 may continue to affect the parties’ ability to conduct depositions and other discovery. To date, Los

            7 Angeles County remains under strict Stay-At-Home Orders which has significantly impaired the

            8 normal operations of Plaintiff’s Counsel’s office, located within Los Angeles County. The Order is

            9 expected to remain in place while COVID-19 continues to plague the County. The Parties anticipate

           10 they will be better able to provide exact dates for the discovery plan, timing for trial, and other related

           11 deadlines in 3 months.

           12 IT IS SO STIPULATED.

           13

           14 DATED: May 29, 2020                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.

           15                                                By: /s/ Kelsey L. Kuberka
                                                                 Todd M. Friedman
           16                                                    Meghan E. George
                                                                 Kelsey L. Kuberka
           17
                                                                 Attorneys for Plaintiff
           18                                                    ALEJANDRINA ORTIZ

           19

           20
                DATED: May 29, 2020                               LEWIS BRISBOIS BISGAARD & SMITH                 LLP
           21
                                                             By: /s/ Jonathan D. Martin
           22                                                    Joseph R. Lordan
           23                                                    Jonathan D. Martin
                                                                 Cherryl A. Maranan
           24                                                    Attorneys for Defendant
                                                                 BBVA USA
           25

           26
           27

           28
LEWI
S               4839-8478-8925.2
BRISBOI                                                             2
S                             JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE AND ORDER
BISGAARD
& SMITH
                Case 1:20-cv-00309-NONE-SKO Document 9 Filed 06/01/20 Page 3 of 4


            1                                                 ORDER

            2            Pursuant to the parties’ above stipulation (Doc. 8), and for good cause shown, the

            3 Mandatory Scheduling Conference currently set for June 2, 2020, is CONTINUED to September

            4 3, 2020, at 9:30 a.m. before Magistrate Judge Sheila K. Oberto. The parties SHALL file their

            5 joint scheduling report by no later than August 27, 2020.

            6

            7 IT IS SO ORDERED.

            8
                Dated:     June 1, 2020                                      /s/   Sheila K. Oberto           .
            9                                                      UNITED STATES MAGISTRATE JUDGE
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28
LEWI
S
BRISBOI                                                            1
S                           JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE AND ORDER
BISGAARD
& SMITH
                Case 1:20-cv-00309-NONE-SKO Document 9 Filed 06/01/20 Page 4 of 4


            1

            2

            3

            4

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28
LEWI
S
BRISBOI
S
BISGAARD
& SMITH
